 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDService Employees Union, Local 87, Service Employees InternationalUnion, AFL-CIOandWestBay Building MaintenanceCase 20-CC-3037September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 3 1988 Administrative Law JudgeDavid G Heilbrun issued the attached decisionThe Charging Party filed exceptions and a supporting brief the General Counsel filed limited exceptions and a supporting brief and the Respondentfiled an answering brief in support of the judge sdecisionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusions only to the extent consistent with thisDecision and OrderContrary to the judge we find that the Respondent violated Section 8(b)(4)(B) of the ActWeagree with the judge that The Sharper Image (TSI)andWest Bay Building Maintenance (West Bay)theemployerwithwhom Service EmployeesUnion Local 87 the Respondent has a primarylabor disputewere not joint employers under theAct and thus the picketing at the TSI facilitymanifested an unlawful secondary object violativeof Section 8(b)(4)(i) and (ii)(B) of the Act i Thejudge erred however by failing to find that theRespondent was responsible for the picketingWe find merit in the General Counsels contention that the judge failed to make a proper analysisof the common law principles of agency Thejudge erroneously assumed that as a thresholdmatter there must be evidence of overt union involvement establishing that the Respondent initiated the picketing or that an official of the Respondent was present at the picket line (or otherwise endorsed the picketing) in order to establish anagency relationship between the Respondent andthe picketersAs will be discussed below agencymay be established in several ways and undereither the principles of apparent authority and/orratification there is ample evidence that the Respondent is liable for the picketers conduct in thismatterWe note thatno exceptionswere filedwith regard to the judge sfinding that the picketing did not met severalMoore Dry DockstandardsSailors Union (Moore Dry Dock)92 NLRB 547 (1950)The facts are largely uncontrovertedOn July23 1987 2 TSI advised West Bay that the latterwould be the cleaning contractor at TSI s SanFrancisco headquarters complex replacing a unionized contractor Picketing began that day outsideTSI s facility and continued for a week The picketscarried commercially preprinted picket signsthat included the following legendUNFAIRLOCAL 87SERVICE EMPLOYEES INT UNIONAFL-CIOWest Bay s name was also handwritten in a spaceabove the preprinted legendWilliamMirandasales representative ofWest Bay testified that onvarious occasions he saw between 8 to 10 picketerscarrying those signs and that they had an additional 20 to 30 signs on the floorOn July 23 and24West Bay s attorney had separate letters addressed to Graham Martinez and Ray Jacobs handdelivered to the Respondents office The lettersadvised that the picketing was taking place at anentrance not used by West Bay and when WestBay was not presentIn its brief the Respondent claims there is nothing in the record to suggest that it ever receivedthose communications and indicated that Local 87does not even employ individuals who have thosenamesThe judge however found and we agreethat receipt of these letters could be inferred andthat the Respondents latest LM 2 report filed forcalendar year 1986 with the Office of Labor Management Standards U S Department of Labor revealed Wray Jacobs to be president of the labor organizationwhile B Martinez was listed as a business agent There is no evidence that the Respondent took any action in response to these lettersSection 2(13) of the Act provides thatIn determining whether any person is actingas an agent of another person so as to makesuch other person responsible for his acts thequestion of whether the spec fic acts performedwere actually authorized or subsequently ratified shall not be controllingUnder this standard for establishing agency we aresatisfied that the General Counsel was warranted inrelying both on the doctrine of apparent authorityand on ratificationApparent authority is created through a manifestation by the principal to a third party that suppliesa reasonable basis for the latter to believe that the2All dates arein 1987unless otherwise indicated291NLRB No 11 SERVICE EMPLOYEES LOCAL 87 (WEST BAY MAINTENANCE)principal has authorized the alleged agent to do theacts in questionNLRB v Donkin s Inn532 F 2d138 141 (9th Cir 1976)Alliance Rubber Co286NLRB 645 646 fn 4 (1987) Thus either the primcipalmust intend to cause the third person to believe that the agent is authorized to act for him orthe principal should realize that this conduct islikely to create such belief Restatement 2dAgency§ 27 (1958 Comment) Two conditions, thereforemust be satisfied before apparent authority isdeemed created(1) there must be some manifestation by the principal to a third party and (2) thethird partymustbelieve that the extent of the authonty granted to the agent encompasses the contemplated activity Id at § 8On the other hand, ratification is defined as theaffirmance by a person of a prior act that did notbind him but which was done or professedly doneon his account whereby the act, as to some or allpersons is given effect as if originally authorizedby him Id at § 82 Section 83 defines affirmance as either(a) a manifestation of an election byone on whose account an unauthorized act hasbeen done to treat the act as authorized or (b) conduct by him justifiable only if there were such anelectionFinally Section 94 states that [a]n affirmance of an unauthorized transaction can be inferredfrom a failure to repudiate itApplying the above principles to the instant caseunder the doctrine of apparent authority, we findthat the Respondent is responsible for the picketingeven in the absence of any specific evidence that itinitiated or actually authorized the picketing Theindividual picketers carried Local 87 preprintedpicket signs for 7 consecutive days having in theirpossession 30 or more such signs Furthermore thejudge found and we agree that there is amplereason to believe that picket signs of such a settledcharacter would be within the exclusive control ofRespondentAs found by the judge the Respondentwas notified that such picketing was takingplace but took no steps effectively to disassociateitself from the picketingFrom all this the Respondent should have known that the conduct ofthe pickets would likely create the belief that theywere authorized to act on behalf of the RespondentAlso it was reasonable for TSI and West Bayand the employees customers and suppliers of TSIto believe that the acts of the pickets were attnbutable to the Respondent Clearly the judge ignoredthe principle that an agent will be deemed to haveapparent authority where the principal knows orshould know that the acts of the agent will lead83third parties to believe that the agent has been authonzed 3In addition to being responsible for the conductof the pickets under the theory of apparent authority the Respondents inaction on notification constituted ratification of the picketing In factual circumstances similar to this case a union s liabilitywas determined by its 'knowledge that like herepicketingwas occurring with its picket signs andthe union s failure to take sufficient steps to repudiate the illegal secondary picketing thus"establishingthe consent necessary for ratificationTeamstersLocal 85 (San Francisco Newspaper)191 NLRB 107(1971),enfdmem 82 LRRM 2847 (9th Cir1972) 4In the instant case after two formal protestsfrom West Bay the Respondent made no efforts torepudiate the picketingThe Respondent did notdisavow the picketing in any communication to theneutral or any other entity or person The Respondent did not retrieve the picket signs bearingitsname Nor is there evidence that union representativesmade an attempt to have the picketsreturn the signs or that they made an attempt totape over or conceal the Respondents name on thepicket signs Finally there is no evidence that the9Although not necessary to our conclusion that the Respondent isliable under the theory of apparent authority for the conduct of the stnkerswe note that officers of the Respondent on two previous occasionsinvolving different jobsites threatened to picket West Bay if it enteredinto contracts to perform janitorial services for other employers In earlyMay TSI s Miranda received a call from a person identifying herself asJune Quan an agent of the Respondent telling Miranda that she wasgoing to put picketers up in front of the building and do everythingpossibleto make West Bay drop its contract at another San FranciscobuildingMiranda further testified about another call on July 1 3 weeksbefore the picketing commenced at TSI in which Martinez threatened topicket if West Bay started work that night at yet another location Thejudge credited Miranda s uncontroverted testimony and found that thehreats were appropriate factors to be considered yet found that the telephone conversation with Quan lacked authentication by Miranda and thesecond conversation with Martinez lacked sufficient foundationWith respect to the call from Quan the Respondents LM 2 annual report listsJQuan as a business agent of the Respondent Therefore the substance of the conversation supports a finding that the caller was QuanThe judge s conclusion with respect to the second telephone conversationis parti,ularly misleading because the circumstances surrounding that callare even more compelling than the first callMirandaplacedthe call tothe Respondents office specifically requesting to speak with Martinezthus establishing sufficient foundation that it was in fact Martinez thebusiness agent of the Respondent listed on the LM 2 filed by the RespondentMartinez did not testify in this proceeding Basic rules of evidence support the General Counsels claim that the Respondent was responsible for these threatswhich corroborate other evidence indicativeof thRespondent s liability for the picket line4 The judge conced d thatTeamstersLocal85 contained certain parallei dynamics to the instant case but distinguished it on the grounds thatin the instant matter no authoritative officials of Respondent venturedfrom its offices to the situs nor from the weight of the evidence endorsedthe picketingAgain we find the judge would erroneously require evidente of this nature in order to establish any type of agency relationshipThe fact thatthe union inTeamsterssignaled its members to respect thepicket line served only to rebut the union s assertion that its efforts toretrieve the picket signs were proof that it had not adopted the actions ofthe picketsi 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondentreported any theftof its signs to thepoliceTherefore as inTeamsterswhere similarpreprinted picket signs were used,it is reasonableto infer that the Respondent did not wish to obliterate all reference to its identity from the picketsignsThe Respondent did not even take thetoken action the union took inTeamstersto curtall the use of its name on its preprinted picketsignsThus the Respondents failure to repudiateor divorce itself from the picketing implied that itsupported and ratified the picketing 5In light of the foregoing we find the Respondentresponsible for the picketing and that, consequently, it violated the Act as alleged in the complaintCONCLUSIONS OF LAW1The picketingof TheSharper Image on July23 to 31 1987 induced or encouraged individualsemployed by The SharperImageand those of itssuppliers or other persons engaged in commerce orin an industry affecting commerce to cease work2An object of such picketing was to force orrequireThe Sharper Image a neutral,to ceasedoing businesswith West Bay3Service Employees Union, Local 87, ServiceEmployees InternationalUnionAFL-CIO is responsible for the picketing and, therefore has engaged in unfair labor practices in violation of Section 8(b)(4)(i) and(11)(B) of the Act4 The unfair labor practices found above affectcommerce within the meaning of the ActTHE REMEDYIn order to effectuate the policiesof the Act theRespondent shall be ordered to cease and desistfrom the unfair labor practices found above 6ORDERThe RespondentServiceEmployeesUnionLocal 87Service Employees International UnionAFL-CIO San FranciscoCalifornia itsofficersagents, and representatives shall1Cease and desist from engaging in, or inducingor encouraging any individualemployed by TheSharper Image,its suppliers,or any other personengaged in commerce or in an industry affectingcommerce to engage in a strike or a refusal in thecourse of such individuals employment to usemanufacture,process,transportorotherwisehandle or workon any goods articles, materials orcommodities or toperformany services, or to5Member Johansen agrees that the Respondent ratified the picketingand therefore finds it unnecessary to rely on the apparent authority ofthe picketsi6 The General Counsels request for a visitatorial clause is deniedCherokee Marine Terminal287 NLRB 1080 (1988)threaten coerce or restrain any person engaged incommerce or in an industry affecting commerce,where in either case an object thereof is to force orrequire The Sharper Image or any other person tocease doing businesswith WestBay Building Maintenance2Take the following affirmative action necessary to effectuate the polices of the Act(a)Post in its businessoffices,meeting hallhiring halls,and other places where notices tomembers are customarily posted by the Respondent copies of the attached notice markedAppendix ' Copies of the notice on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to members are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered defacedor covered by any othermaterial(b)Deliver to the Regional Director signedcopies of the notice in sufficient number for postingby TheSharper Image if it so agrees,at placeswhere it customarily posts notices to its employees(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply7 If thisOrder isenforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Orderof the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeWE WILL NOTengage in or induce or encourageany individual employed by The Sharper Image itssuppliersor any other person engaged in coinmerce or in an industry affecting commerce toengage in a strike or a refusal in the course of suchindividuals employment to use, manufacture, process transport or otherwise handle or work on anygoods articlesmaterialsor commodities or toperform any services or threaten coerce or restrain any person in commerce or in an industry of SERVICE EMPLOYEES LOCAL 87 (WEST BAY MAINTENANCE)fecting commerce where in either case an objectthereof is to force or require The SharperImage orany other person toceasedoingbusinesswith WestBay Building MaintenanceSERVICE EMPLOYEESUNION LOCAL87SERVICE EMPLOYEES INTERNATIONAL UNIONAFL-CIOMargaret M Dietzfor the General CounsebPaul Supton Esq (Van Bourg Weinberg Roger Rosenfeld)of San Francisco California for the RespondentScott D Rechtschaffen Esq (LittlerMendelsonFastiff &Tichy)of San Francisco California for the ChargingPartyDECISIONSTATEMENT OF THE CASEDAVID GHEILBRUNAdministrative Law Judge Thiscase was tried at San Francisco California 6 October1987The charge was filed by WestBay Building Maintenance (West Bay) on 24 July 1987 and complaintissued on 31 July 1987 The primary issue is whetherService Employees Union Local 87 Service EmployeesInternationalUnionAFL-CIO (Respondent) engagedin conduct with the object of forcing or requiring TheSharper Image (TSI) to cease doing business with WestBay and/or to force or require the customers and suppliers of TSI and other persons engaged in commerce or inan industry affecting commerce to cease doing businesswith TSI in order to force or require TSI to cease dongbusiness with West Bay this all allegedly in violation ofSection 8(b)(4)(i) and (ii)(B) of the ActOn the entire record including my observation of thedemeanor of the witnesses and after consideration of thebriefs filed by the General Counsel and the ChargingParty i I make the followingFINDINGS OF FACTIJURISDICTIONTSI is a Delaware corporation with its corporate marketingand telemarketing offices located at 650 DavisStreet in San Francisco California where it has beenengaged in the retail sale of specialty consumer goodsDuring the fiscal year ending 31 January 1987 TSI inthe course and conduct of its business operations derived gross revenues in excess of $500 000 while sellingproducts goods and materials valued in excess of $5000to customers located outside the State of California TheRespondent admits and I find that TSI is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act and that Respondent is a labor organszation within the meaning of Section 2(5) of the Act1The Respondentelected not to present evidence at the conclusion ofthe GeneralCounsels case contending instead in its oral summation ofrecord that she had notmade out a prima facie casein all truthTherecord was also augmentedby theGeneral Counsels own oral summation and hershortresponse to Respondents closing argumentIIALLEGED UNFAIR LABOR PRACTICES85A Summary of EventsTSI maintains its executive headquarters 24 hour telemarketing activity and a retail store at consecutively adjoining addresses on Davis Street near San Francisco s financial distractAround late May 1987 it proposed tomodify the custodial services previously provided exclusively by its lessor Initially this modification contemplated that West Bay provide scheduled but occasionalservices beyond those regularly supplied by the lessor scontractorAbleBuildingMaintenanceCompany(ABM) 2 In early July TSI actually implemented supplementary custodial services by West Bay Then late thatmonth roughly coextensive with lease renewal negotiationsWest Bay totally supplanted ABM with TSI obtaining acredit for relieving the lessor of this obligationunder the new leaseOn 23 July TSI informally advised West Bay that ithad been fully commissioned as cleaning contractor forthe premises and picketing beganOn this and succeeding 6 weekdays numerous picketswere present for several hours of midday a timespanduring which no persons were present on behalf of WestBay at the site Picketing ceased on issuance of the complaint in this matterB Basis of AnalysisAn original 4 year lease between TSI and the GoldenGateway Center covered only the 650 Davis Street location and obligated the lessor to provide TSI with basicjanitorial services Subsequent to this beginning TSI acquired the added leased space that now adjoins but inthe process had to assume responsibility for new custodial needs at addresses actually distinguished as 660 (telemarketing) and 680 (retail store) Davis Street The provider of such services overall both as a lessor responsibility and directly to TSI was ABMWhen renewal negotiations of 1987 for lease of theentire facility occurredTSI voiced its growing dissatisfactionwith the services of ABM Consequently theeventual renewal lease deleted the lessor s previous obligation to provide janitorial coverage after July ConcurrentlyTSI had taken steps to secure an alternativesource of such services After one false start at supplanting ABM with West Bay effective 1 June TSI initiallyfellback on only testing West Bays performance by asingle carpet spot cleaning during JuneWest Bay does not directly employ janitorial personnel but instead engages subcontractors to service its owncustomers This was true even with the single spot cleaning of June Based on the continuing negotiations between TSI and West Bay a specific set of special services on Saturdays was awarded by letter dated 3 JulyThis was soon informally enlarged to include Wednesdayevening work each week doing carpet cleaningThe first day of such special services was to be on 4July necessary keys were provided WestBay and associated instructions were for custodial personnel to enter2All datesare in 1987 unless otherwise indicated 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvia the rear building access address of 455 EmbarcaderoExcept for the actual first day of special services the arrival time of custodial personnel was to be 6 p in Thegeneral consequence of so awarding was that ABM continued through July with lessor obligatedjanitorial services at 650 Davis Street and directly for TSI at the othertwo addresses all on a Monday through Friday scheduleonlyWest Bay covered where business was conductedon Saturdays plus performing any additional service thatmight be agreeably arranged between it and TSI duringthis transitional month There were no instances before 1August in which West Bay s subcontractors had storedany cleaning materials or equipment on the premisesbefore or after the actual times of workThroughout July the various bids proposals and refinementswere progressively discussed between TSIand West Bay This resulted in issuance of a letter dated23 July from TSI Facilities Coordinator David Woodbury to West Bay s sales representativeWilliam Miranda in confirmation of an embodied comprehensive listof daily Saturday and special services to be performedby West Bay effective 1 August on a month to monthbasisThe letter also contained additional miscellaneousitems that related to the arrangement including an alloted hour of custodial service in the personnel office eachweekday 7 30 to 8 30 a in Shortly after West Bay s performance of all custodial service actually beganWoodbury refined some of the expected details and reemphasize[d]desired results by a brace of letters to Miranda dated 3 and 4 August Morning service in TSI spersonnel office did not actually begin until 5 AugustMeanwhile the appearance of pickets around 10 30a in on 23 July had resulted in a chain of reporting fromthe posted security guard to TSI s corporate purchasingmanager Sandra Humphrey and on to Miranda The observed number of pickets on the 7 days involved rangedfrom a grouping of 8 or 10 to a surge up to 20 or 25Reportedly the participants would appear around 10a m and disperse by 3 p in The picketing was known tobe confined to outer sidewalk areas immediately in frontof 650 and 660 Davis Street The uniform legend of numerous picket signs prominently labeledWest Bay asunfair to RespondentOn 23 July TSI s legal counsel caused hand deliveryof a letter addressed toMr Graham Martinez andMr Ray Jacobs at Respondents San Francisco officeaddress This letter asserted that the picketing reportedlyunderway constitute[d] a clear violation of the NationalLabor Relations ActThe letter contained a passage tothe effect that West Bay is currently performing nojanitorialwork at 650 Davis StreetOn 24 July TSI scounsel wrote again to Jacobs and Martinez in much thesame vein stating this time however that buildingmaintenance contractors and subcontractors performwork only at night and enter the building through an entrance located at 455 EmbarcaderoThe letter dated 24July was hand delivered by legal messenger Jeffrey Devault to Respondents office where after inquiring forMartinez and Jabobs he left the letter with two gentlemen behind the counterDevault testified that they hadagreed to see that it would reach the addresseesMiranda made daily observations of the picketing andtestified that of the picketers present he recognized onlyOscar Gamboa Miranda understood from unrelated dealings 3 or 4 years back that Gamboa was a member ofRespondent at that time and employed by ABM AdditionallyMiranda testified that while inside the premisesabout 4 30 p in on 27 July he noticed a workingjanitorwho was previously among the pickets Humphrey observed at irregular times and took photographs of thescene on 25 July She did not personally know any pickets nor recognize even one as a contemporary employeeof ABMRespondents latest LM 2 annual report was filed forcalendar year 1986 on 28 May with the Office of LaborManagement Standards U S Department of Labor ItrevealsWray Jacobs to be president of the labor organszationwhile B Martinez and J Quan are listed as bustness agents Respondents office is shown by the reportas Room 101 240 Golden Gate Avenue San FranciscoMiranda testified that in May a person identifying herself as June Quan had telephoned him in connection witha freshly started custodial contractat 177Post Street inSan FranciscoHe recalled that the caller stated shewould picket in front of the building and do everythingpossible to make West Bay drop the contract Mirandaalso testified that in connection with another contract forevening custodial service at 731Market Street in SanFrancisco he spoke with a person believed by him to benamed Brandon or Graham Martinez on the first day ofscheduled performance in early July The conversationresulted when Miranda telephoned to Martinez after thatproperty manager notified him by pager of a picketingthreatWhen so reached Martinez assertedly questionedWest Bay s emergence for thejob and prophesied problemsC ContentionsThe General Counsel and the Charging Party eachargue that an unlawful secondary objective is apparentfrom the described picketingThe composite of theircontentions involves the commonly structured raising ofMoore Dry Dock3standardsThese are set out as sooften so 4 to constitute several criteria that if not met inany instance raises a presumption that common situspicketing is directed against a primary employer withwhom no dispute exists and not actually toward the secondary employe-with whom a dispute does exist Suchconditions comprising theMoore Dry Dockrule are asfollows(a) The picketingis strictly limited to times whenthesitusof dispute is located on the secondary employers premises(b)At the time of thepicketing the primary employer isengaged in its normal business at the situs(c)Thepicketing is limited to places reasonablycloseto thelocationof thesitusand9 Sailers Union(Moore Dry Dock)92 NLRB 547 (1950)4 SeeServiceEmployees Local 87(Pacific Telephone)279 NLRB 168(1986)ElectricalWorkersIBEW Local 211 (Atlantic County Authority)z77 NLRB 1041 (1985) SERVICE EMPLOYEES LOCAL 87 (WEST BAY MAINTENANCE)87(d)The picketing discloses clearly that the dispute is with the primary employerIt is contended by the General Counsel and the ChargingParty that the first second and third elements of the testare not met and from this the totality of Respondent sconduct compels an inference that an objective of enmeshing a neutral in the dispute has been establishedThese parties also argue separately that Respondent spersistent effort to show TSI and West Bay as a jointemployer has utterly failedFor its part Respondent contended chiefly that anycomplainedof conductcannot be attributed to it as anentity and that applicable principles of agency law failto show that this accused labor organization committedany illegal actsRespondents counsel asserted that notwithstanding all else picketing at this jobsite was pnvilegedbecause the degree of control retained by TSIovermanner and means of performance by West Bayconstituted the two companies as a joint employer FinallyRespondent contends that West Bay s protests wereso loosely rooted in truth as to render picketing activitypermissible under a totality of circumstances test pronounced by the court inConstar v Plumbers Local 447748 F 2d 520 (9th Cir 1984) for determining whetherunions show unlawful intent in such situationsD AnalysisIam satisfied this case is decidable on the agencyissueThe General Counsel anticipated this defense andcitesDavlan Engineering283 NLRB803 (1987) as anthonty forfinding the requisite agency status in this caseInDavlanthe Board revisited fundamental principlesof agency law as applying to unions Section 13 of theAct provides thatIn determining whether any person is acting asanagentof another person so as to make suchother person responsible for his acts the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be controllingThe opinion inDavlansets out language contained in Restatement 2dAgency §3(2) (1958) defining a specialagent as one authorized to conduct a single transactionor a series of transactions not involving continuity ofserviceThe condition can apse when a union permitsor acquiescesinconductand by such respectiveaction or inaction creates the limited purpose relationshipThere is simply insufficient evidence here to showthat Respondent created this or any type of agency relationshipNo official of Respondent was ever present atthe picket line nor is there evidence that activity wasinitiatedby Respondent in regard to any shadowing itmaintained over West Bay SeeAlliance Rubber Co286NLRB 645 (1987)In a more comparable fact situation the GeneralCounsel also advancesTeamsters Local85 191 NLRB107 (1971) on a key point of whether Respondent tellingly acquiesced in the described activityWhileTeamsters Local 85contains certain parallel dynamics to happenings here there are pointed contraststooThere hadbeenmajor metropolitan disruptionwrought by thatpicketing and the accused union had signaled its members to respect the line while providing comforts to thepicketersThe case must be distinguished from these circumstances because no authoritative official of Respondent ventured from its offices to the situs nor from theweight of evidence endorsed the picketingThe fact thatGamboawas once and arguably remainsa unionmemberdoes not necessarily connect his picketing activity to Respondent PlainlyWest Bay made animmediate formal protest to Respondent the receipt ofwhich must be inferred however these written commitnications assume a predicate that does not exist namelysome overt or incriminating fact that pins origination ofthe picketing on Respondent The routine picket signsnaming Respondent as the victim of an unfair employer and Miranda s testimony that he was twice warnedabout being a nonunion janitorial business are appropriate factors to consider but singly or in the totality ofevents do not alter a fundamental lack of proof on theissueThere is ample reason to believe that picket signsof such a settled character would be within the exclusivecontrol of Respondent yet this assumption is weakenedwhen no overt union involvement at or in connectionwith the scene has been proven As to telephone conversations the earlier one with Quan lacks authentication byMiranda and surrounding circumstances are not persuasive enough to make it significantIronWorkers Local433 (United Steel)280 NLRB 1325 (1986) The secondcontact one in which Miranda was the caller is of problematical foundation as to the person named Marti-iezyet even giving this episode a light most favorable to theGeneral Counsel it was fleeting inconclusive and generally inadequate to salvage what is otherwise a failureto sustain the required burden of proof The argumentthatRespondent did not disclaim daily picketing is appealing5but it is simply insufficient to say that a unionmust be held to such a standard of swift inquiry whenthere is no preliminary showing that it had generated theunwelcome conduct SeeAvis Rent A Car System280NLRB 580 (1986)I thus hold that Respondent has notviolated the Act as alleged in th s complaintOn other issues I find that a joint employer relationship between TSI and West Bay has not been shownRespondent points only to communications in which theclient makes clear its desired quality of service but in nomeaningful way involves itself in task performance details as these are commonly termed themeans of accomplishment On the contrary both TSI and West Bayhad an array of functionaries and it is only in this context that they respectively set standards and assured satisfactionCfElectricalWorkers IBEW Local 2208 (SimplexWire)285 NLRB 834 (1987)Finallywere it material to co so I hold that picketingshown here did not meet severalMoore Dry Dockstandards and would have been found as of unlawful intentThere was a clear description of the absence of West8 The Charging Party s brief citesDogherra v Safeway Stores679 F 2d1293 (1982)however this case does not address a notion of disclaimingthe dispute by a union 88DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBay from the situs during the midday timespan and thefact that any effectiveness intended to impact West Bayalonewould require a presence at the stated rear entrance of 455 Embarcadero Similarly there was no attempt to engage in Saturday picketing when TSIas leastat its 650 Davis Street headquarters was not normallyengagedin businessCONCLUSIONS OF LAWIThe SharperImage is anemployer engaged in commerce or in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act2Service Employees Union Local 87 Service EmployeesInternationalUnion AFL-CIO is a labor organszation within the meaning of Section 2(5) of the Act3Service Employees Union Local 87 Service EmployeesInternationalUnion AFL-CIO did not committhe unfair labor practices alleged in thiscomplaint[Recommended Order omitted from publication ]